The claimant was injured October 9, 1918. He made application to the Industrial Commission for compensation for disability, and was awarded, first, temporary total compensation, and, later temporary partial compensation. The last payment was on June 3, 1934. From time to time thereafter he filed with the commission applications for an award of compensation for disability, based upon the original injury, and, on July 10, 1934, the commission definitely and conclusively refused such award in the following terms:
"The Industrial Commission after being fully advised in the premises finds that they recognized the injury claimed in this case, and after inquiry into the *Page 520 
full extent of disability due to the injury, they awarded compensation therefor. Medical proof on file during the past two years indicates the claimant is suffering no compensable disability."
The manifest effect of this language is to deny jurisdiction. It is admitted by all concerned and the record shows that plaintiff was then and is now under disability. The only reasonable conclusion is that the commission must have found that such disability did not result from a compensable injury, which was a denial of jurisdiction.
It is true that at all times the claimant is entitled to the benefit of any doubt or ambiguity in the language used by the commission. Humphries v. Wheeling Steel Corp., 132 Ohio St. 263,7 N.E.2d 230. But there can be no doubt about the effect of this expression of the conclusion of the commission.
Under the law applicable to this claim, the claimant was bound to appeal de novo to the Court of Common Pleas within thirty days from the disallowance of the claim by the commission. Certain rules of the commission are mentioned by counsel permitting rehearings, but these seem to us to have no application. Nor are the cases cited, Industrial Commission v. Smith, 110 Ohio St. 665,  145 N.E. 33, and State, ex rel. Randolph, v. IndustrialCommission, 128 Ohio St. 27, 190 N.E. 217, of any particular assistance.
Nothing was done in the matter until April 6, 1937, when a new application was made for compensation. An examination of this shows that it was for the same disability, previously ruled upon on July 10, 1934, and the commission, in its order of July 1, 1937, so found. This order read in part:
"Mr. Beard rec. that the Com's order of July 10, `34 be re-affirmed, that the Cl's application for add. comp. be dismissed."
In the application the claimant states: "That I am *Page 521 
still disabled due to the original injury as reported in this claim." This then was merely a new attempt to induce the commission to re-open the case in which more than two years previously it had definitely denied jurisdiction.
It is our conclusion that it was incumbent upon the claimant to appeal within thirty days to the Common Pleas Court from the order of July 10, 1934, and having failed to do so, that the Common Pleas Court had no jurisdiction of the subject-matter of this action. Industrial Commission v. Glenn, 101 Ohio St. 454,129 N.E. 687; State, ex rel. Randolph, v. Industrial Commission,supra.
The motion of the defendant for judgment should have been granted. Judgment accordingly may be here entered.
Judgment accordingly.
HAMILTON, J., concurs.